                                                                                          FILED
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 1 of 39 Page  ID #:38
                                                                     CLERK, U.S. DISTRICT COURT


                                                                       08/25/20

                                                                                          DM
                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                BY: ___________________ DEPUTY
 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 6   Assistant United States Attorneys
     Public Corruption & Civil Rights Section
 7        1500 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-2091/0647/0627
 9        Facsimile: (213) 894-6436
          E-mail:    mack.jenkins@usdoj.gov
10                   veronica.dragalin@usdoj.gov
                     melissa.mills@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA

13                             UNITED STATES DISTRICT COURT

14                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   UNITED STATES OF AMERICA,                     No. CR 2:20-CR-00369-PSG

16                Plaintiff,                       COOPERATION PLEA AGREEMENT FOR
                                                   DEFENDANT MORRIS ROLAND GOLDMAN
17                     v.

18   MORRIS ROLAND GOLDMAN,
        aka “Morrie Goldman,”
19
                  Defendant.
20

21

22           1.   This constitutes the plea agreement between MORRIS ROLAND
23   GOLDMAN (“defendant”) and the United States Attorney’s Office for the
24   Central District of California (“the USAO”) in the above-captioned
25   case.    This agreement is limited to the USAO and cannot bind any
26   other federal, state, local, or foreign prosecuting, enforcement,
27   administrative, or regulatory authorities.
28
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 2 of 39 Page ID #:39



 1                             DEFENDANT’S OBLIGATIONS

 2        2.      Defendant agrees to:

 3                a.   Give up the right to indictment by a grand jury and,

 4   at the earliest opportunity requested by the USAO and provided by the

 5   Court, appear and plead guilty to a one-count information in the form

 6   attached to this agreement as Exhibit 1 or a substantially similar

 7   form, which charges defendant with Conspiracy, in violation of 18

 8   U.S.C. § 371.

 9                b.   Not contest the Factual Basis agreed to in this

10   agreement.

11                c.   Abide by all agreements regarding sentencing contained

12   in this agreement.

13                d.   Appear for all court appearances, surrender as ordered

14   for service of sentence, obey all conditions of any bond, and obey

15   any other ongoing court order in this matter.

16                e.   Not commit any crime; however, offenses that would be

17   excluded for sentencing purposes under United States Sentencing

18   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

19   within the scope of this agreement.

20                f.   Be truthful at all times with the United States

21   Probation and Pretrial Services Office and the Court.

22                g.   Pay the applicable special assessment at or before the

23   time of sentencing unless defendant has demonstrated a lack of

24   ability to pay such assessment.

25        3.      Defendant further agrees to cooperate fully with the USAO,

26   the Federal Bureau of Investigation (“FBI”), and, as directed by the

27   USAO, any other federal, state, local, or foreign prosecuting,

28

                                          2
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 3 of 39 Page ID #:40



 1   enforcement, administrative, or regulatory authority.          This

 2   cooperation requires defendant to:

 3                a.   Respond truthfully and completely to all questions

 4   that may be put to defendant, whether in interviews, before a grand

 5   jury, or at any trial or other court proceeding.

 6                b.   Attend all meetings, grand jury sessions, trials or

 7   other proceedings at which defendant’s presence is requested by the

 8   USAO or compelled by subpoena or court order.

 9                c.   Produce voluntarily all documents, records, or other

10   tangible evidence relating to matters about which the USAO, or its

11   designee, inquires.

12        4.      For purposes of this agreement: (1) “Cooperation

13   Information” shall mean any statements made, or documents, records,

14   tangible evidence, or other information provided, by defendant

15   pursuant to defendant’s cooperation under this agreement or pursuant

16   to the letter agreement previously entered into by the parties dated

17   November 15, 2018 (the “Letter Agreement”); and (2) “Plea

18   Information” shall mean any statements made by defendant, under oath,

19   at the guilty plea hearing and the agreed to factual basis statement

20   in this agreement.

21                             THE USAO’S OBLIGATIONS

22        5.      The USAO agrees to:

23                a.   Not contest the Factual Basis agreed to in this

24   agreement.

25                b.   Abide by all agreements regarding sentencing contained

26   in this agreement.

27                c.   At the time of sentencing, provided that defendant

28   demonstrates an acceptance of responsibility for the offenses up to

                                          3
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 4 of 39 Page ID #:41



 1   and including the time of sentencing, recommend a two-level reduction

 2   in the applicable Sentencing Guidelines offense level, pursuant to

 3   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

 4   additional one-level reduction if available under that section.

 5        6.   The USAO further agrees:

 6             a.    Not to offer as evidence in its case-in-chief in the

 7   above-captioned case or any other criminal prosecution that may be

 8   brought against defendant by the USAO, or in connection with any

 9   sentencing proceeding in any criminal case that may be brought

10   against defendant by the USAO, any Cooperation Information.

11   Defendant agrees, however, that the USAO may use both Cooperation

12   Information and Plea Information: (1) to obtain and pursue leads to

13   other evidence, which evidence may be used for any purpose, including

14   any criminal prosecution of defendant; (2) to cross-examine defendant

15   should defendant testify, or to rebut any evidence offered, or

16   argument or representation made, by defendant, defendant’s counsel,

17   or a witness called by defendant in any trial, sentencing hearing, or

18   other court proceeding; and (3) in any criminal prosecution of

19   defendant for false statement, obstruction of justice, or perjury.

20             b.    Not to use Cooperation Information against defendant

21   at sentencing for the purpose of determining the applicable guideline

22   range, including the appropriateness of an upward departure, or the

23   sentence to be imposed, and to recommend to the Court that

24   Cooperation Information not be used in determining the applicable

25   guideline range or the sentence to be imposed.         Defendant

26   understands, however, that Cooperation Information will be disclosed

27   to the United States Probation and Pretrial Services Office and the

28   Court, and that the Court may use Cooperation Information for the

                                          4
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 5 of 39 Page ID #:42



 1   purposes set forth in U.S.S.G § 1B1.8(b) and for determining the

 2   sentence to be imposed.

 3             c.    In connection with defendant’s sentencing, to bring to

 4   the Court’s attention the nature and extent of defendant’s

 5   cooperation.

 6             d.    If the USAO determines, in its exclusive judgment,

 7   that defendant has both complied with defendant’s obligations under

 8   paragraphs 2 and 3 above and provided substantial assistance to law

 9   enforcement in the prosecution or investigation of another

10   (“substantial assistance”), to move the Court pursuant to U.S.S.G.

11   § 5K1.1 to fix an offense level and corresponding guideline range

12   below that otherwise dictated by the sentencing guidelines, and to

13   recommend a term of imprisonment within this reduced range.

14              DEFENDANT’S UNDERSTANDINGS REGARDING COOPERATION

15        7.   Defendant understands the following:

16             a.    Any knowingly false or misleading statement by

17   defendant will subject defendant to prosecution for false statement,

18   obstruction of justice, and perjury and will constitute a breach by

19   defendant of this agreement.

20             b.    Nothing in this agreement requires the USAO or any

21   other prosecuting, enforcement, administrative, or regulatory

22   authority to accept any cooperation or assistance that defendant may

23   offer, or to use it in any particular way.

24             c.    Defendant cannot withdraw defendant’s guilty plea if

25   the USAO does not make a motion pursuant to U.S.S.G. § 5K1.1 for a

26   reduced guideline range or if the USAO makes such a motion and the

27   Court does not grant it or if the Court grants such a USAO motion but

28   elects to sentence above the reduced range.

                                          5
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 6 of 39 Page ID #:43



 1             d.    At this time the USAO makes no agreement or

 2   representation as to whether any cooperation that defendant has

 3   provided or intends to provide constitutes or will constitute

 4   substantial assistance.     The decision whether defendant has provided

 5   substantial assistance will rest solely within the exclusive judgment

 6   of the USAO.

 7             e.    The USAO’s determination whether defendant has

 8   provided substantial assistance will not depend in any way on whether

 9   the government prevails at any trial or court hearing in which

10   defendant testifies or in which the government otherwise presents

11   information resulting from defendant’s cooperation.          That is, whether

12   any other person, after trial, is found guilty or not guilty of any

13   offense will have no effect on the government’s sentencing

14   recommendation for defendant.

15                             NATURE OF THE OFFENSES

16        8.   Defendant understands that for defendant to be guilty of

17   the crime charged in count one, that is, Conspiracy, in violation of

18   18 U.S.C. § 371, the following must be true: (1) beginning in or

19   about June 2016, and ending on or about November 2018, there was an

20   agreement between two or more persons to commit at least one crime as

21   charged in the indictment; (2) defendant became a member of the

22   conspiracy knowing of at least one of its objects and intending to

23   help accomplish it; and (3) one of the members of the conspiracy

24   performed at least one overt act for the purpose of carrying out the

25   conspiracy.

26             a.    For a person to be guilty of Federal Program Bribery,

27   in violation of 18 U.S.C. § 666(a)(2), the following must be true:

28   (1) Jose Huizar was an agent of a local government; (2) defendant

                                          6
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 7 of 39 Page ID #:44



 1   corruptly gave, offered, or agreed to give anything of value to Jose

 2   Huizar; (3) defendant intended to influence or reward Jose Huizar in

 3   connection with any business, transaction, or series of transactions

 4   of the local government involving anything of value of $5,000 or

 5   more; and (4) the local government received, in any one-year period,

 6   benefits in excess of $10,000 under a Federal program involving a

 7   grant, contract, subsidy, loan, guarantee, insurance, or other form

 8   of Federal assistance.

 9                b.   For a person to be guilty of Mail Fraud, including

10   through the Deprivation of Honest Services, in violation of 18

11   U.S.C. §§ 1341, 1346, the following must be true: (1) defendant

12   devised or knowingly participated in a scheme or plan to deprive the

13   citizens of Los Angeles of their right of honest services; (2) the

14   scheme or plan consisted of a bribe or kickback in exchange for Jose

15   Huizar’s services; (3) Jose Huizar owed a fiduciary duty to the City;

16   (4) defendant acted with the intent to defraud by depriving the City

17   of its right of honest services; (5) defendant’s act was material;

18   that is, it had a natural tendency to influence, or was capable of

19   influencing, the City’s acts; and (6) defendant used, or caused

20   someone to use, the mail to carry out or to attempt to carry out the

21   scheme or plan.

22                                     PENALTIES

23           9.   Defendant understands that the statutory maximum sentence

24   that the Court can impose for a violation of 18 U.S.C. § 371, is: 5

25   years’ imprisonment; a 3-year period of supervised release; a fine of

26   $250,000 or twice the gross gain or gross loss resulting from the

27   offense, whichever is greatest; and a mandatory special assessment of

28   $100.

                                          7
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 8 of 39 Page ID #:45



 1        10.   Defendant understands that supervised release is a period

 2   of time following imprisonment during which defendant will be subject

 3   to various restrictions and requirements.        Defendant understands that

 4   if defendant violates one or more of the conditions of any supervised

 5   release imposed, defendant may be returned to prison for all or part

 6   of the term of supervised release authorized by statute for the

 7   offense that resulted in the term of supervised release, which could

 8   result in defendant serving a total term of imprisonment greater than

 9   the statutory maximum stated above.

10        11.   Defendant understands that, by pleading guilty, defendant

11   may be giving up valuable government benefits and valuable civic

12   rights, such as the right to vote, the right to possess a firearm,

13   the right to hold office, and the right to serve on a jury.

14   Defendant understands that he is pleading guilty to a felony and that

15   it is a federal crime for a convicted felon to possess a firearm or

16   ammunition.   Defendant understands that the conviction in this case

17   may also subject defendant to various other collateral consequences,

18   including but not limited to revocation of probation, parole, or

19   supervised release in another case and suspension or revocation of a

20   professional license.    Defendant understands that unanticipated

21   collateral consequences will not serve as grounds to withdraw

22   defendant’s guilty plea.

23                                   FACTUAL BASIS

24        12.   Defendant admits that defendant is, in fact, guilty of the

25   offense to which defendant is agreeing to plead guilty.          Defendant

26   and the USAO agree to the statement of facts attached hereto as

27   Attachment A and agree that this statement of facts is sufficient to

28   support a plea of guilty to the charge described in this agreement

                                          8
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 9 of 39 Page ID #:46



 1   and to establish the Sentencing Guidelines factors set forth in

 2   paragraph 14 below but is not meant to be a complete recitation of

 3   all facts relevant to the underlying criminal conduct or all facts

 4   known to either party that relate to that conduct.

 5                                SENTENCING FACTORS

 6        13.   Defendant understands that in determining defendant’s

 7   sentence the Court is required to calculate the applicable Sentencing

 8   Guidelines range and to consider that range, possible departures

 9   under the Sentencing Guidelines, and the other sentencing factors set

10   forth in 18 U.S.C. § 3553(a).      Defendant understands that the

11   Sentencing Guidelines are advisory only, that defendant cannot have

12   any expectation of receiving a sentence within the calculated

13   Sentencing Guidelines range, and that after considering the

14   Sentencing Guidelines and the other § 3553(a) factors, the Court will

15   be free to exercise its discretion to impose any sentence it finds

16   appropriate up to the maximum set by statute for the crime of

17   conviction.

18        14.   Defendant and the USAO agree to the following applicable

19   Sentencing Guidelines factors:

20     Base Offense Level:                    12        U.S.S.G. § 2C1.1(a)(1)

21     Bribe Value >$40,000:                  +6     U.S.S.G. §§ 2C1.1(b)(2);
                                                               2B1.1(b)(1)(D)
22     Elected Official:                      +4       U.S.S.G. § 2C1.1(b)(3)
23

24   Defendant and the USAO reserve the right to argue that additional
25   specific offense characteristics, adjustments, and departures under
26   the Sentencing Guidelines are appropriate.
27        15.   Defendant understands that there is no agreement as to
28   defendant’s criminal history or criminal history category.
                                          9
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 10 of 39 Page ID #:47



 1        16.   Defendant and the USAO reserve the right to argue for a

 2   sentence outside the sentencing range established by the Sentencing

 3   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

 4   (a)(2), (a)(3), (a)(6), and (a)(7).

 5                        WAIVER OF CONSTITUTIONAL RIGHTS

 6        17.   Defendant understands that by pleading guilty, defendant

 7   gives up the following rights:

 8              a.   The right to persist in a plea of not guilty.

 9              b.   The right to a speedy and public trial by jury.

10              c.   The right to be represented by counsel – and if

11   necessary have the Court appoint counsel - at trial.          Defendant

12   understands, however, that, defendant retains the right to be

13   represented by counsel – and if necessary have the Court appoint

14   counsel – at every other stage of the proceeding.

15              d.   The right to be presumed innocent and to have the

16   burden of proof placed on the government to prove defendant guilty

17   beyond a reasonable doubt.

18              e.   The right to confront and cross-examine witnesses

19   against defendant.

20              f.   The right to testify and to present evidence in

21   opposition to the charges, including the right to compel the

22   attendance of witnesses to testify.

23              g.   The right not to be compelled to testify, and, if

24   defendant chose not to testify or present evidence, to have that

25   choice not be used against defendant.

26              h.   Any and all rights to pursue any affirmative defenses,

27   Fourth Amendment or Fifth Amendment claims, and other pretrial

28   motions that have been filed or could be filed.

                                          10
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 11 of 39 Page ID #:48



 1                         WAIVER OF APPEAL OF CONVICTION

 2        18.   Defendant understands that, with the exception of an appeal

 3   based on a claim that defendant’s guilty plea was involuntary, by

 4   pleading guilty defendant is waiving and giving up any right to

 5   appeal defendant’s conviction on the offense to which defendant is

 6   pleading guilty.    Defendant understands that this waiver includes,

 7   but is not limited to, arguments that the statute to which defendant

 8   is pleading guilty is unconstitutional, and any and all claims that

 9   the statement of facts provided herein is insufficient to support

10   defendant’s plea of guilty.

11                 LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

12        19.   Defendant agrees that, provided the Court imposes a total

13   term of imprisonment of no more than 30 months, defendant gives up

14   the right to appeal all of the following: (a) the procedures and

15   calculations used to determine and impose any portion of the

16   sentence; (b) the term of imprisonment imposed by the Court; (c) the

17   fine imposed by the Court, provided it is within the statutory

18   maximum; (d) to the extent permitted by law, the constitutionality or

19   legality of defendant’s sentence, provided it is within the statutory

20   maximum; (e) the term of probation or supervised release imposed by

21   the Court, provided it is within the statutory maximum; and (f) any

22   of the following conditions of probation or supervised release

23   imposed by the Court: the conditions set forth in General Order 20-04

24   of this Court; the drug testing conditions mandated by 18 U.S.C.

25   §§ 3563(a)(5) and 3583(d).

26        20.   The USAO agrees that, provided all portions of the sentence

27   are at or below the statutory maximum specified above, the USAO gives

28   up its right to appeal any portion of the sentence.

                                          11
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 12 of 39 Page ID #:49



 1                      RESULT OF WITHDRAWAL OF GUILTY PLEA

 2        21.   Defendant agrees that if, after entering a guilty plea

 3   pursuant to this agreement, defendant seeks to withdraw and succeeds

 4   in withdrawing defendant’s guilty plea on any basis other than a

 5   claim and finding that entry into this plea agreement was

 6   involuntary, then (a) the USAO will be relieved of all of its

 7   obligations under this agreement, including in particular its

 8   obligations regarding the use of Cooperation Information; (b) in any

 9   investigation, criminal prosecution, or civil, administrative, or

10   regulatory action, defendant agrees that any Cooperation Information

11   and any evidence derived from any Cooperation Information shall be

12   admissible against defendant, and defendant will not assert, and

13   hereby waives and gives up, any claim under the United States

14   Constitution, any statute, or any federal rule, that any Cooperation

15   Information or any evidence derived from any Cooperation Information

16   should be suppressed or is inadmissible.

17                           EFFECTIVE DATE OF AGREEMENT

18        22.   This agreement is effective upon signature and execution of

19   all required certifications by defendant, defendant’s counsel, and an

20   Assistant United States Attorney.

21                               BREACH OF AGREEMENT

22        23.   Defendant agrees that if defendant, at any time after the

23   signature of this agreement and execution of all required

24   certifications by defendant, defendant’s counsel, and an Assistant

25   United States Attorney, knowingly violates or fails to perform any of

26   defendant’s obligations under this agreement (“a breach”), the USAO

27   may declare this agreement breached.       For example, if defendant

28   knowingly, in an interview, before a grand jury, or at trial, falsely

                                          12
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 13 of 39 Page ID #:50



 1   accuses another person of criminal conduct or falsely minimizes

 2   defendant’s own role, or the role of another, in criminal conduct,

 3   defendant will have breached this agreement.         All of defendant’s

 4   obligations are material, a single breach of this agreement is

 5   sufficient for the USAO to declare a breach, and defendant shall not

 6   be deemed to have cured a breach without the express agreement of the

 7   USAO in writing.    If the USAO declares this agreement breached, and

 8   the Court finds such a breach to have occurred, then:

 9              a.   If defendant has previously entered a guilty plea

10   pursuant to this agreement, defendant will not be able to withdraw

11   the guilty plea.

12              b.   The USAO will be relieved of all its obligations under

13   this agreement; in particular, the USAO: (i) will no longer be bound

14   by any agreements concerning sentencing and will be free to seek any

15   sentence up to the statutory maximum for the crime to which defendant

16   has pleaded guilty; and (iii) will no longer be bound by any

17   agreement regarding the use of Cooperation Information and will be

18   free to use any Cooperation Information in any way in any

19   investigation, criminal prosecution, or civil, administrative, or

20   regulatory action.

21              c.   The USAO will be free to criminally prosecute

22   defendant for false statement, obstruction of justice, and perjury

23   based on any knowingly false or misleading statement by defendant.

24              d.   In any investigation, criminal prosecution, or civil,

25   administrative, or regulatory action: (i) defendant will not assert,

26   and hereby waives and gives up, any claim that any Cooperation

27   Information was obtained in violation of the Fifth Amendment

28   privilege against compelled self-incrimination; and (ii) defendant

                                          13
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 14 of 39 Page ID #:51



 1   agrees that any Cooperation Information and any Plea Information, as

 2   well as any evidence derived from any Cooperation Information or any

 3   Plea Information, shall be admissible against defendant, and

 4   defendant will not assert, and hereby waives and gives up, any claim

 5   under the United States Constitution, any statute, Rule 410 of the

 6   Federal Rules of Evidence, Rule 11(f) of the Federal Rules of

 7   Criminal Procedure, or any other federal rule, that any Cooperation

 8   Information, any Plea Information, or any evidence derived from any

 9   Cooperation Information or any Plea Information should be suppressed

10   or is inadmissible.

11          COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

12                                OFFICE NOT PARTIES

13        24.   Defendant understands that the Court and the United States

14   Probation and Pretrial Services Office are not parties to this

15   agreement and need not accept any of the USAO’s sentencing

16   recommendations or the parties’ agreements to facts or sentencing

17   factors.

18        25.   Defendant understands that both defendant and the USAO are

19   free to: (a) supplement the facts by supplying relevant information

20   to the United States Probation and Pretrial Services Office and the

21   Court, (b) correct any and all factual misstatements relating to the

22   Court’s Sentencing Guidelines calculations and determination of

23   sentence, and (c) argue on appeal and collateral review that the

24   Court’s Sentencing Guidelines calculations and the sentence it

25   chooses to impose are not error, although each party agrees to

26   maintain its view that the calculations in paragraph 14 are

27   consistent with the facts of this case.        This paragraph permits both

28   the USAO and defendant to submit full and complete factual

                                          14
     Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 15 of 39 Page ID #:52



 1   information to the United States Probation and Pretrial Services

 2   Office and the Court, even if that factual information may be viewed

 3   as inconsistent with the Factual Basis agreed to in this agreement.

 4        26.   Defendant understands that even if the Court ignores any

 5   sentencing recommendation, finds facts or reaches conclusions

 6   different from those agreed to, and/or imposes any sentence up to the

 7   maximum established by statute, defendant cannot, for that reason,

 8   withdraw defendant’s guilty plea, and defendant will remain bound to

 9   fulfill all defendant’s obligations under this agreement.           Defendant

10   understands that no one –- not the prosecutor, defendant’s attorney,

11   or the Court –- can make a binding prediction or promise regarding

12   the sentence defendant will receive, except that it will be within

13   the statutory maximum.

14                             NO ADDITIONAL AGREEMENTS

15        27.   Defendant understands that, except as set forth herein,

16   there are no promises, understandings, or agreements between the USAO

17   and defendant or defendant’s attorney, and that no additional

18   promise, understanding, or agreement may be entered into unless in a

19   writing signed by all parties or on the record in court.

20   //

21   //

22   //

23   //

24   //

25   //

26

27

28

                                          15
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 16 of 39 Page ID #:53
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 17 of 39 Page ID #:54
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 18 of 39 Page ID #:55
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 19 of 39 Page ID #:56
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 20 of 39 Page ID #:57
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 21 of 39 Page ID #:58
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 22 of 39 Page ID #:59
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 23 of 39 Page ID #:60
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 24 of 39 Page ID #:61
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 25 of 39 Page ID #:62
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 26 of 39 Page ID #:63
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 27 of 39 Page ID #:64
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 28 of 39 Page ID #:65
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 29 of 39 Page ID #:66
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 30 of 39 Page ID #:67
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 31 of 39 Page ID #:68
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 32 of 39 Page ID #:69
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 33 of 39 Page ID #:70
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 34 of 39 Page ID #:71
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 35 of 39 Page ID #:72
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 36 of 39 Page ID #:73
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 37 of 39 Page ID #:74
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 38 of 39 Page ID #:75
Case 2:20-cr-00369-PSG Document 9 Filed 08/25/20 Page 39 of 39 Page ID #:76
